Order, Supreme Court, New York County, entered March 2, 1979, granting partial summary judgment to the defendant, limiting defendant’s liability to $500, unanimously reversed, on the law, and the motion denied, without costs or disbursements. Sylvia Simon had taken a diamond ring to Tiffany & Company for repair. At that time she was shown a repair order which she was required to sign under two adjacent notices. The notices read: "The article to be repaired being of a fragile nature is accepted only at the owner’s risk of damage. Also all colored stones are accepted subject to re-examination for their genuineness. * * * It is understood that Tiffany & Co.’s responsibility in this transaction is limited to $500.00 Have own insurance Yes □ No H”
The receipt she was given contained substantially the same notices; however, the text indicating limitation of liability on the receipt was stamped on rather than being part of the printed text. The ring which Simon left was lost by Tiffany, and Simon sued to recover the value of the ring. Tiffany moved at Special Term for partial summary judgment limiting its liability to $500. Special Term granted the motion. We would reverse. The limitation of liability clause is immediately preceded by a clause warning about the fragility of jewelry. The limitation imposed is ambiguous, in that it may reasonably be interpreted as limiting liability only for loss due to damage done to the bailed jewelry. The interpretation of this clause and the intent of the parties regarding this clause raise issues of fact precluding the granting of summary judgment. Concur — Kupferman, J. P., Sandler, Bloom, Lane and Lupiano, JJ.